780 N.W.2d 308 (2010)
Laura J. POWERS, Plaintiff-Appellee,
v.
PIONEER RESOURCES, INC., Defendant-Appellant.
Docket No. 139973. COA No. 291961.
Supreme Court of Michigan.
April 16, 2010.

Order
On order of the Court, the application for leave to appeal the October 2, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Workers' Compensation Appellate Commission. On remand, the Workers' Compensation Appellate Commission shall clarify the reasons for or modify its award of analgesic treatment of plaintiffs back in light of its factual finding that the condition of plaintiffs back is no longer the result of her work related injury. The Workers' Compensation Appellate Commission shall file its clarification or modified award with the Clerk of this Court within 56 days of the date of this order.
We retain jurisdiction.